United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2085
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Heather Jean Reekers

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Southern District of Iowa - Council Bluffs
                                 ____________

                            Submitted: October 9, 2014
                             Filed: October 22, 2014
                                  [Unpublished]
                                 ____________

Before LOKEN, MELLOY, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.

      Heather Reekers appeals the 60-month prison sentence imposed after she
pleaded guilty to a drug-conspiracy charge in a plea agreement with the government
pursuant to Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure. After a
change-of-plea hearing, Magistrate Judge Celeste F. Bremer recommended that the
plea agreement be accepted by the district court. At the start of the sentencing
hearing, District Judge Robert W. Pratt stated: “the agreed-upon sentence seems to
me way too much. What am I missing?” The prosecutor and defense counsel then
provided substantial background information that was not part of the Presentence
Investigation Report. After considering this information and giving Ms. Reekers an
opportunity to comment on counsel’s explanation, the court accepted the Rule
11(c)(1)(C) agreement as being in conformance with the acceptance standards in
U.S.S.G. § 6B1.2 and the sentencing factors in 18 U.S.C. § 3553(a) and imposed the
agreed 60-month sentence.

       On appeal, counsel has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that Reekers’s sentence is substantively unreasonable, and has moved
for leave to withdraw. Upon careful review, we conclude that counsel’s argument is
without merit. Ms. Reekers agreed to a specific sentence in a Rule 11(c)(1)(C) plea
agreement. Once the district court accepted that agreement, it became binding on
both the government and Ms. Reekers, like all plea agreements, and also on the
district court. See United States v. Kling, 516 F.3d 702, 704 (8th Cir. 2008).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we have found no nonfrivolous issues. Accordingly, we grant
counsel’s motion to withdraw, and we affirm the judgment.
                      ______________________________




                                        -2-